
	
		I
		112th CONGRESS
		2d Session
		H. R. 6045
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. Scott of Virginia
			 (for himself and Mr. Conyers)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to reauthorize the juvenile accountability block grants program through
		  fiscal year 2015.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Accountability Block Grants
			 Program Reauthorization Act of 2012.
		2.Reauthorization
			 of Juvenile Accountability Block Grants program through fiscal year
			 2015Part R of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee et seq.)
			 is amended—
			(1)in section
			 1801A(a), by striking section 1810(b) and inserting
			 section 1810(c);
			(2)in section
			 1810(a), by inserting and each of the fiscal years 2013 through
			 2015 after 2009; and
			(3)in section
			 1810(b), by inserting and each of the fiscal years 2013 through
			 2015 after 2004.
			
